DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on October 25, 2021, has been entered and acknowledged by the Examiner. 
	Cancellation of claim 17 has been entered.
	Claims 1-16 and 18-20 are pending in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-11, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marx et al. (20130026504), Marx hereinafter, in view of Dankelmann et al. (20150241035), Dankelmann hereinafter.
Regarding claim 1, Marx discloses a flexible light emitting system (2051, ¶ [232], fig. 20B), comprising: a flexible printed circuit layer (2059) having a substrate with a top surface and a bottom surface; a plurality of traces ( 1111 & 1109,¶ [135], fig. 11A) disposed on said top surface; said flexible printed circuit layer (2059) including a 
However, Marx fails to exemplify a plurality of solder joints attach and electrically couple said plurality of micro light emitting diodes to said plurality of traces (1111 & 1109) to provide light.
In the same field of endeavor, Dankelmann discloses a flexible light emitting strip having a plurality of solder joints (125, ¶ [36], fig.1) attach and electrically couple said plurality of light emitting diodes to a plurality of traces (1111 & 1109) (110) to provide light, in order to firmly secure the LED assemblies to board with the combination of the adhesive and solder bonds.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention to have a plurality of solder joints as taught by Dankelmann in the device of Marx, in order to firmly secure the LED assemblies to board.
Regarding claim 2, in the combination of Marx and Dankelmann, Marx discloses that the elastic interlayer film (2061) and said diffuser layer (2053) extend in a spaced relationship to one another to define an air space (2055, ¶ [232]) extending a distance 
Regarding claim 3, in the combination of Marx and Dankelmann, Marx discloses that the distance is between 2 and 10 millimeters (¶ [238]).
Regarding claim 4, in the combination of Marx and Dankelmann, Marx discloses an optically transparent material layer (2055, ¶ [232]) having an thickness and extending between said elastic interlayer film (2061) and said diffuser layer (2053) to provide a uniform light appearance from said plurality of micro light emitting diodes (2063).
Regarding claim 5, in the combination of Marx and Dankelmann, Marx discloses that the thickness is between 2 and 10 millimeters (¶ [238]).
Regarding claim 8, in the combination of Marx and Dankelmann, Marx discloses that the substrate comprises a polyethylene terephthalate film (¶ [374]).
Regarding claim 9, in the combination of Marx and Dankelmann, Marx discloses a carrier layer (2231, ¶ [269]) extending along said bottom surface of said flexible printed circuit layer (2059) to provide a base for attachments and an electrical connector.
Regarding claim 10, in the combination of Marx and Dankelmann, Marx discloses that the plurality of light emitting diodes (2063) are different colors (¶ [176]).
Regarding claim 11, in the combination of Marx and Dankelmann, Marx discloses that the diffuser layer includes a lens (2115, ¶ [235]) with a diffuser (2105).
Regarding claim 14, in the combination of Marx and Dankelmann, the claim limitation of "said diffuser layer is adapted to be printed upon" is interpreted as product 
Therefore, Marx discloses the diffuser layer (2053, ¶ [232], fig. 20B).
Regarding claim 15, in the combination of Marx and Dankelmann, Marx discloses that the substrate is formed of a material selected from the group consisting of polyimide, polyester film, and polyether ether ketone (¶ [354]).
Regarding claim 16, in the combination of Marx and Dankelmann, Marx discloses that the plurality of traces (1111 & 1109) comprise printed silver circuitry (¶ [300]).
Regarding claim 18, in the combination of Marx and Dankelmann, Marx discloses that the plurality of micro light emitting diodes (2063) include phosphor (¶ [204]).
Regarding claim 19, in the combination of Marx and Dankelmann, Marx discloses that the plurality of micro light emitting diodes (2063) are blue micro light emitting diodes (2063) and emit white light with said phosphor (¶ [204]).
Regarding claim 20, in the combination of Marx and Dankelmann, Marx discloses that the optically transparent material layer (¶ [232], discloses layer 2055 as a spacer for adjusting the focal length, ¶ [235] discloses acrylic as the material used for such spacer, which is UV stable) is ultraviolet stable.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Marx et al. (20130026504), Marx hereinafter, in view of Dankelmann et al. (20150241035), Dankelmann hereinafter, and further in view of Li et al. (WO-2017133107-A1), Li hereinafter.
Regarding claim 6, the combination of Marx and Dankelmann render obvious the claimed invention according to claim 1.
However, the combination of Marx and Dankelmann fails to exemplify that the plurality of traces comprise a silver paste.
In the same field of endeavor, Li discloses a conductive trace can comprise a transparent conductive material or a silver paste (see page 4 of the foreign document enclose herein). 
One of ordinary skills in the art would have reasonably contemplate to use of silver paste as a conductive trace, since the material is suitable to conduct electricity as taught by Li, as an obvious matter of design engineering.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention to have the plurality of traces comprising a silver paste as taught by Li in the combination of Marx and Dankelmann, since is a known material in the art to conduct electricity to the LEDs.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Marx et al. (20130026504), Marx hereinafter, in view of Dankelmann et al. (20150241035), Dankelmann hereinafter, and further in view of Orsley (20130241841), Orsley hereinafter.
claim 7, the combination of Marx and Dankelmann render obvious the claimed invention according to claim 1.
However, the combination of Marx and Dankelmann fails to exemplify that the plurality of traces comprise nano copper traces.
In the same field of endeavor, Orsley discloses a conductive trace can comprise a transparent conductive material or a nano copper trace (¶ [45]). 
One of ordinary skill in the art would have reasonably contemplate the use of nano copper trace as a conductive trace, since the material is suitable to conduct electricity as taught by Orsley, as an obvious matter of design engineering.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention to have the plurality of traces comprising nano copper traces as taught by Orsley in the combination of Marx and Dankelmann, since is a known material in the art to conduct electricity to the LEDs.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Marx et al. (20130026504), Marx hereinafter, in view of Dankelmann et al. (20150241035), Dankelmann hereinafter, and further in view of Kurashige et al. (20200041880), Kurashige hereinafter.
Regarding claim 12, the combination of Marx and Dankelmann render obvious the claimed invention according to claim 1.
However, the combination of Marx and Dankelmann fails to exemplify that the diffuser layer includes a Fresnel surface.

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention to have the diffuser layer including a Fresnel surface as taught by Kurashige in the combination of Marx and Dankelmann, in order to condition the output light from the light emitting device.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Marx et al. (20130026504), Marx hereinafter, in view of Dankelmann et al. (20150241035), Dankelmann hereinafter, and further in view of Matuschek et al. (20200017763), Matuschek hereinafter.
Regarding claim 13, the combination of Marx and Dankelmann render obvious the claimed invention according to claim 1.
However, the combination of Marx and Dankelmann fails to exemplify that the elastic interlayer film is constructed of ethylene-vinyl acetate copolymer.
In the combination of Marx and Dankelmann, Marx uses the elastic interlayer film (2061) as a top substrate.
In the same field of endeavor, Matuschek discloses several materials, including, ethylene-vinyl acetate copolymer, as substrate materials (¶ [181]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention to use ethylene-vinyl acetate copolymer as taught by Matuschek in the combination of Marx and Dankelmann for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSE M DIAZ/Examiner, Art Unit 2879                                                                                                                                                                                                        

/Mariceli Santiago/Primary Examiner, Art Unit 2879